DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

Response to Amendment

Applicant's Amendment and Response filed 10/25/21 has been entered and made of record. This application contains 18 pending claims. 
Claims 1, 7, 10 and 16 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a determination unit” in claims 1-3,
“comparison unit” in claims 2-3,
“light detection unit” in claims 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a determination unit” in claims 1-3 interpreted is a computer, controller, microprocessor or the like.
“comparison unit” in claims 2-3 interpreted a comparator or computer, controller, microprocessor or the like that perform the comparison function
“light detection unit” in claims 5 interpreted as camera photodetector or the like.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the light detection unit".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, 6, 10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (WO 2016056109 which is equivalent to US 20170307682 hereinafter 20170307682) as applied to claim 1 above, and further in view of Fukuda.

Regarding to claim 1, 20170307682 discloses an apparatus (fig. 1) comprising: 
an applicator (fig. 1 and paragraph 0027 discloses [11] as an application unit) configured to apply a pulse-like modulated voltage signal to a power semiconductor device (a broadest reasonable interpretation, pulse-like modulated interpreted as periodic signal. Fig. 2A and paragraph 0028 discloses tester 11 applies an AC signal to the semiconductor device SD in accordance with a timing trigger signal (trigger signal) input from the processing unit 14); 
a light detector (fig. 1 shows camera 10) configured to detect light emission from the power semiconductor device at a plurality of detection positions (abstract discloses an infrared camera that detects light from the semiconductor device; fig. 1 shows SD on the stage 25 controlled by user and paragraph 0042 discloses heat source positions) and output detection signals based on detection results, the light emission occurring in the power semiconductor device based on the applicator applying the pulse-like modulated voltage signal to the power semiconductor device (paragraphs 0020, 37-38, 53 disclose the output from the camera to the processing unit 14 and data analysis 15a to identify the heat source from the SD based on the AC input signal and the trigger); and 
a determination unit (fig. 1[15] as a determination unit) configured to determine a quality of the power semiconductor device based on temporal changes of the detection signals accompanying the application of the pulse- like modulated voltage signal (paragraph 0042 and 49 discloses to identify the faulty based on the heat source position of the semiconductor device SD based on the detection signal after integration). 
Even if 20170307682 does not disclose to detect at a plurality of detection positions.
Fig. 1, abstract and paragraph 0039 of Fukuda disclose a PZT stage 2 scanning system and scans in XYZ directions thus it indicates a plurality of detection positions.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of Fukuda into 20170307682 in order to provide a semiconductor evaluation apparatus capable of more accurately detecting a semiconductor device and measuring a defect position and a defect distribution of the semiconductor device at a high resolution to more accurately evaluate the semiconductor device (paragraph 16 of Fukuda).


Regarding to claim 10, 20170307682 discloses a method (fig. 1 and abstract) comprising: 
applying a pulse-like modulated voltage signal to a power semiconductor device (fig. 1 and paragraph 0027 discloses [11] as an application unit; and (a broadest reasonable interpretation, pulse-like modulated interpreted as periodic signal. Fig. 2A and paragraph 0028 discloses tester 11 applies an AC signal to the semiconductor device SD in accordance with a timing trigger signal (trigger signal) input from the processing unit 14)); 
detecting light emission from the power semiconductor device (fig. 1 shows camera 10)  at a plurality of detection positions (fig. 1 shows SD on the stage 25 controlled by user and paragraph 0042 discloses heat source positions) and outputting detection signals based on detection results the light emission occurring in the power semiconductor device based on the applicator applying the pulse-like modulated voltage signal to the power semiconductor device (paragraphs 0020, 37-38, 53 disclose the output from the camera to the processing unit 14 and data analysis 15a to identify the heat source from the SD based on the AC input signal and the trigger); and 
determining the quality of the power semiconductor device based on temporal changes of the detection signals accompanying the application of the pulse- like modulated voltage signal (paragraph 0042 and 49 discloses to identify the faulty based on the heat source position of the semiconductor device SD based on the detection signal after integration). 
Even if 20170307682 does not disclose to detect at a plurality of detection positions.

Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of Fukuda into 20170307682 in order to provide a semiconductor evaluation apparatus capable of more accurately detecting a semiconductor device and measuring a defect position and a defect distribution of the semiconductor device at a high resolution to more accurately evaluate the semiconductor device (paragraph 16 of Fukuda).

Regarding to claims 4 and 13, 20170307682 in view of Fukuda discloses the apparatus according to claim 1, wherein the light detector detects light from the power semiconductor device at a plurality of detection positions including a peripheral portion of the power semiconductor device (fig. 1 abstract and paragraph 0039 of Fukuda discloses a scanning system and scan a plurality thus it indicates a plurality of detection positions including a peripheral portion). 

Regarding to claims 6 and 15, 20170307682 in view of Fukuda discloses the apparatus according to claim 1, wherein the light detector individually detects light from the power semiconductor device at the plurality of detection positions (fig. 4-6 of Fukuda discloses the light detector individually detects light from the power semiconductor device at a position. Paragraph 0039 and fig. 1 of Fukuda discloses to detect at plurality of positions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20170307682 and Fukuda as applied to claim 1 above, and further in view of NAKAMURA.

Regarding to claim 2, 20170307682 in view of Fukuda discloses the apparatus according to claim 1.
However 20170307682 in view of Fukuda does not disclose further comprising a comparison unit configured to compare the temporal changes of the detection signals with a preset threshold value, wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit.
NAKAMURA discloses an apparatus to determine the failure of the semiconductor device comprising a comparison unit (the controller also considers as a comparison unit) configured to compare the temporal changes of the detection signals with a preset threshold value (paragraph 0044 and fig. 3 step 15 discloses the comparison of the detection signal to a threshold using the control system 28), wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit (paragraph 0050 discloses to identify the failure part). 
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into 20170307682 in view of Fukuda in to accurately determine the quality of a power semiconductor device by operation analysis before breakdown of an element (paragraph 27 of NAKAMURA).

Regarding to claim 3, 20170307682 in view of Fukuda discloses the apparatus according to claim 1, 
However 20170307682 in view of Fukuda does not disclose further comprising a comparison unit configured to compare the temporal changes of the detection signals with each other, wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit.
NAKAMURA discloses an apparatus to determine the failure of the semiconductor device comprising a comparison unit configured to compare the temporal changes of the detection signals with each other, wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit (paragraph 0050 plurality of electrical property images obtained in this way are compared with each other, and the electrical property image in which the electrical property caused by the OBIC is sharply changed is identified, and thereby, the failure part can be identified). 



Regarding to claims 7 and 16, 20170307682 in view of Fukuda discloses the apparatus according to claim 1, except wherein the applicator applies the pulse-like modulated voltage signal to the power semiconductor device causing avalanche breakdown to the power semiconductor device.
 Fig. 3, 6 and paragraphs, 0004 0033, 0049 of NAKAMURA. 
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into 20170307682 in view of Fukuda in to accurately determine the quality of a power semiconductor device by operation analysis before breakdown of an element (paragraph 27 of NAKAMURA).

Regarding to claims 8 and 17, 20170307682 in view of Fukuda in view of NAKAMURA discloses the apparatus according to claim 7 and 16 respectively, wherein the light detector detects the light emission occurring in the power semiconductor device due to the avalanche breakdown (fig. 1 and paragraph 32 of Fukuda and fig. 3-6, paragraph 0010, 0049 of NAKAMURA). 

Regarding to claim 11, 20170307682 in view of Fukuda discloses the method according to claim 10.
However 20170307682 in view of Fukuda does not disclose further comprising comparing the temporal changes of the detection signals with a preset threshold value, wherein the quality of the power semiconductor device is determined based on a comparison result. 
NAKAMURA discloses an apparatus to determine the failure of the semiconductor device comprising comparing the temporal changes of the detection signals with a preset threshold value (paragraph 0044 and fig. 3 step 15 discloses the comparison of the detection signal to a threshold using the control system 28), wherein the quality of the power semiconductor device is determined based on a comparison result (paragraph 0050 discloses to identify the failure part).
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into 20170307682 in view of Fukuda in to accurately determine the quality of a power semiconductor device by operation analysis before breakdown of an element (paragraph 27 of NAKAMURA).

Regarding to claim 12, 20170307682 in view of Fukuda discloses the method according to claim 10, except further comprising of comparing the temporal changes of the detection signals with each other, wherein the quality of the power semiconductor device is determined based on a comparison result.
 NAKAMURA discloses an apparatus to determine the failure of the semiconductor device (paragraph 0050 plurality of electrical property images obtained in this way are compared with each other, and the electrical property image in which the electrical property caused by the OBIC is sharply changed is identified, and thereby, the failure part can be identified. 
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of NAKAMURA into 20170307682 in view of Fukuda in to accurately determine the quality of a power semiconductor device by operation analysis before breakdown of an element (paragraph 27 of NAKAMURA).


Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20170307682 in view of Fukuda as applied to claim 1 and 10 respectively above, and further in view of Takahashi.

Regarding to claims 5 and 14, 20170307682 in view of Fukuda discloses the apparatus according to claim 1, wherein the light detection unit [[simultaneously]] detects light from the power semiconductor device at the plurality of detection positions (stage to move sample). 
However, 20170307682 in view of Fukuda does not disclose the light detection unit simultaneously detects light from the power semiconductor device at the plurality of detection positions.

Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of Takahashi into 20170307682 in view of Fukuda in order to detect voltages at a plurality of points of an object under test and to improve the spatial resolution and thereby improve voltage measurement accuracy (paragraphs 20-21 of Takahashi).

Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20170307682 in view of Fukuda as applied to claim 1 and 10 respectively above, and further in view of Matsumoto.

Regarding to claims 9 and 18, 20170307682 in view of Fukuda discloses the apparatus according to claim 1 and 10 respectively, except wherein a time resolution of the light detector is 1 .mu.s or less. 
Matsumoto discloses a system include a light source 50, light detector 32 (paragraph 0023 discloses 32 formed of a four-divided photodiode) which irradiates a sample with excitation light to observe the sample (fig. 1, paragraph abstract and 033).
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of Matsumoto into 20170307682 in view of Fukuda in order to observe a change in an electron state 

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SON T LE/Primary Examiner, Art Unit 2863